Title: From Thomas Jefferson to James Madison, 12 May 1800
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Philadelphia May 12.

Congress will rise today or tomorrow. mr Nicholas proposing to call on you, you will get from him the Congressional news. on the whole the federalists have not been able to carry a single strong measure in the lower house the whole session. when they met, it was believed they had a majority of 20. but many of these were new & moderate men, & soon saw the true character of the party to which they had been well disposed while at a distance. the tide too of public opinion sets so strongly against the federal proceedings that this melted off their majority, & dismayed the heroes of the party. the Senate alone remained undismayed to the last. firm to their purposes, regardless of public opinion, and more disposed to coerce than to court it, not a man of their majority gave way in the least; and on the electoral bill they adhered to John Marshal’s amendment, by their whole number; & if there had been a full Senate there would have been but 11. votes against it, which includes H. Marshal who has voted with the republicans this session.
I have delivered to mr Nicholas 160. dollars for you recieved from mr Lewis, & he will recieve 123. dollars for you from mr Barnes paid by Moylan. I deliver him also 110. D. in gold for your father, part of 160.38. delivered me for him by mr Hurt. mr Hurt had not been able to get it in small money. I therefore made interest at the mint for 50. D. in dimes & half dimes, which mr Nicholas not being able to take, I shall carry with me and have ready to deliver on my arrival at Monticello. 
Mr. Anthony tells me there is a guinea & a half for every print of J. Trumbul’s to be paid by those subscribers who paid half on subscribing. your prints are not sent here. he supposes them sent to some place in Virginia. I have wished very much to see La Trobe in order to consult him as to a coating for your columns. but it has not been in my power. I spoke on the subject with W. Hamilton of the Woodlands who has skill & experience on the subject. from him I got only that common plaister would not do. he whitewashes his brickwork. in Ld. Burlington’s edition of Palladio he tells us that most of the columns of those fine buildings erected by Palladio are of brick covered with stucco, & stand perfectly. I know that three fourths of the houses in Paris are covered with plaister & never saw any decay in it. I never enquired into it’s composition; but as they have a mountain of plaister of Paris adjoining the town, I presume it to be of that. I imagine a coat of the thickness of a knife blade would  do on brick, which would cost little. I presume your plaisterer Wash could do it well.
I recieved from J. Bringhurst for mrs Madison a letter which I delivered to mr Nicholas. also a small package containing, I think he said, a watch-chain & other things, and another containing a book. if mr Nicholas can take the former I will send it by him. if not, I will find room for it in my trunk. I am so streightened however that I have been obliged to put the book into a trunk which goes round by sea.—I have this day paid 5. Dollars at the Aurora office for Capt Winston, as you desired. I hope I shall see you soon after my return either at your own house or Monticello or both. accept assurances of constant & affectionate esteem to mrs Madison & yourself from Dear Sir
Your sincere friend & servt

Th: Jefferson

